Exhibit 10.9

U.S. INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This U.S. INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“U.S. IP Security Agreement Supplement”) dated as of April 30, 2012, is made by
the Persons listed on the signature pages hereof (collectively, the “New
Grantors”) in favor of Bank of America, N.A. (“Bank of America”), as agent (the
“Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, United Rentals (North America), Inc., a Delaware corporation (the
“Company”) and parent company of each of the New Grantors, is a party to (i) the
Amended and Restated Credit Agreement, dated as of October 14, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), the Company, the other U.S. Subsidiary Borrowers named
therein, United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario, United Rentals Financing Limited Partnership, a
Delaware limited partnership, the Lenders from time to time party thereto, and
Bank of America, N.A., as Agent, (ii) the Amended and Restated U.S. Security
Agreement dated as of October 14, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
made by the Grantors from time to time party thereto in favor of the Agent for
the benefit of the Secured Parties and (iii) the Amended and Restated U.S.
Intellectual Property Security Agreement dated as of October 14, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “U.S. IP Security Agreement”) made by the Grantors from time
to time party thereto in favor of the Agent for the benefit of the Secured
Parties; terms defined in the Credit Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Security Agreement;

WHEREAS, Holdings has removed the designation of the New Grantors as Immaterial
Subsidiaries under the Credit Agreement effective as of the date hereof, and
each of the New Grantors is therefore required to enter into (i) the Guaranty
Supplement (as defined in the U.S. Guarantee Agreement), dated as of the date
hereof, in favor of the Agent for the benefit of the Secured Parties, (ii) the
Security Agreement Supplement (as defined in the Security Agreement), dated as
of the date hereof, in favor of the Agent for the benefit of the Secured Parties
and (iii) this U.S. IP Security Agreement Supplement;

WHEREAS, under the terms of the Security Agreement Supplement and the Security
Agreement, the New Grantors have granted to the Agent, for the ratable benefit
of the Secured Parties, a security interest in, among other property, certain
intellectual property of the New Grantors, and have agreed as a condition
thereof to execute this U.S. IP Security Agreement Supplement for recording with
the U.S. Patent and Trademark Office, the United States Copyright Office and, to
the extent agreed upon and applicable, other foreign governmental authorities;

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each New Grantor agrees as follows:

SECTION 1. Grant of Security. Each New Grantor hereby grants to the Agent for
the ratable benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):

(A) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(B) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(C) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such New Grantor, including, without limitation, the copyright
registrations and applications set forth in Schedule C hereto (the
“Copyrights”);

(D) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, and, to the extent
applicable, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such New Grantor accruing thereunder or
pertaining thereto;

(E) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(F) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each New Grantor under this U.S. IP Security Agreement Supplement
and the U.S. IP Security Agreement secures the payment of all Obligations of
such New Grantor now or hereafter existing under or in respect of the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this U.S. IP Security
Agreement Supplement and the U.S. IP Security Agreement secures, as to each New
Grantor, the payment of all amounts that constitute part of the Obligations and
that would be owed by such New Grantor to any Secured Party under the Loan
Documents but for the fact that such Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party. Each New Grantor hereby agrees, as of the
date first above written, to be bound as a Grantor by all of the terms and
provisions of the U.S. IP Security Agreement to the same extent as each of the
other Grantors. Each New Grantor further agrees, as of the date first above
written, that each reference in the U.S. IP Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to each New Grantor,
that each reference to the

 

-2-



--------------------------------------------------------------------------------

“Collateral” or any part thereof shall also mean and be a reference to each New
Grantor’s Collateral or part thereof, as the case may be, and that each
reference in the U.S. IP Security Agreement to a Schedule shall also mean and be
a reference to the schedules attached hereto.

SECTION 3. Recordation. Each New Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and, to the extent agreed upon and applicable, any other applicable
government office, record this U.S. IP Security Agreement Supplement.

SECTION 4. Execution in Counterparts. This U.S. IP Security Agreement Supplement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 5. Grants, Rights and Remedies. This U.S. IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement Supplement, the Security Agreement and the U.S. IP Security
Agreement. Each New Grantor does hereby acknowledge and confirm that the grant
of the security interest hereunder to, and the rights and remedies of, the Agent
with respect to the Collateral are more fully set forth in the Security
Agreement Supplement and the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

SECTION 6. Governing Law. This U.S. IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[Remainder of this Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

INFOMANAGER, INC. By   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:  
Vice President and Treasurer

 

UNITED RENTALS REALTY, LLC

BY UNITED RENTALS (NORTH AMERICA),

INC., ITS MANAGING MEMBER

By   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:   Senior Vice
President and Treasurer

 

WYNNE SYSTEMS, INC. By   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:
  Vice President and Treasurer

[Signature Page to Intellectual Property Security Agreement Supplement]



--------------------------------------------------------------------------------

SCHEDULE A

PATENTS

None.



--------------------------------------------------------------------------------

SCHEDULE B

TRADEMARKS

 

Trademark Name

   Application
Number      Registration
Number      Country Name    File Date    Registration
Date    Record Owner

INFOMANAGER (AND DESIGN)

     74/199,553         1,765,625       United States
of America    30-Aug-1991    20-Apr-1993    INFOMANAGER, INC.

INFOMANAGER

(STANDARD

CHARACTERS)

     77/369,492         3574939       United States
of America    11-Jan-2008    17-Feb-2009    INFOMANAGER, INC.

RENTALMAN

(STANDARD

CHARACTERS)

     77/314,490         3487698       United States
of America    26-Oct-2007    19-Aug-2008    WYNNE SYSTEMS, INC.

RENTALMAN

(STANDARD

CHARACTERS)

     77/369,485         3480491       United States
of America    11-Jan-2008    05-Aug-2008    WYNNE SYSTEMS, INC.

AXIOM

     85/231,517         N/A       United States
of America    01-Feb-2011    N/A    WYNNE SYSTEMS, INC.



--------------------------------------------------------------------------------

SCHEDULE C

COPYRIGHTS

 

Copyright

   Registration
Number/ Date    Date of
Publication    Description    Owner

Wynne Systems rentalman: release 5.0.

   TX0004894111
/ 1998-08-13    6/1/1997    CD-ROM +
computer program    Wynne Systems, Inc.

Wynne Systems rentalman: release 10

   TX 7-024-376 /
2009-06-23    2/6/2007    Computer
program    Wynne Systems, Inc.